EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3, line 2, “1” was changed to --2--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or suggest the method for sealing a post-cast strip in a foundation with no gap wherein a grouting pipe is disposed on each side, which is secured to junctions of lower sides of the steel plates and the foundation; the grouting pipe is composed of a vertical pipe and a plurality of horizontal pipes that are interconnected with the vertical pipe; each horizontal pipe is secured in a corner where the lower side of each steel plate and the foundation are joined together, and a plurality of equally spaced grout outlets are formed in a side surface of the horizontal pipe; each grout outlet, shaped as a flared opening, is in fluid communication with an inner cavity of a corresponding one of the horizontal pipes; one end of each horizontal pipe is fixedly connected to a sidewall of the vertical pipe, and the inner cavity of each of the horizontal 
(2) mounting-the a plurality of equally spaced steel plates layer by layer from bottom to top in each of the foundations on two sides of each post-cast strip during the construction, and after the-a first-layer steel plate at the bottom end is mounted, securing the horizontal pipe having grout outlets in the sidewall thereof to the junction of the lower side of the first-layer steel plate and the each foundation, wherein one end of each secured horizontal pipe is communicated in communication with the sidewall of the vertical pipe that is arranged vertically, so that the grouting pipe allowing for smooth flow therethrough is formed;
(3) mounting the steel plates, the horizontal pipes and the vertical pipes cooperatively layer by layer according to step (2), respectively, such that ¢he-an upper open end of each vertical pipe protrudes from the ground through the post-cast strip, facilitating grouting by grouting equipment through the upper open end of the vertical pipe.
The closest prior art being applicant’s admission of prior art (figure 1, specification page 2) and Chen (CN 102650128).  AAPA discloses a foundation 1, steel plates 2, steel bars 9; however, applicant’s admission of prior art fails to show or suggest the provision and configuration of the vertical and horizontal grouting pipes as specifically recited in the claim. While Chen discloses vertical and horizontal pipes; Chen is silent to the configuration of the vertical and horizontal pipes with the bridge plates and sidewall of the foundation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL